Citation Nr: 1140786	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Custody of the case was subsequently transferred to the Newark, New Jersey, VARO.  

A November 2010 Board decision denied service connection for a left knee disorder, to include arthritis of the left knee, but remanded the claims for service connection for bilateral hearing loss and bilateral tinnitus for further development.  The case has now been returned to the Board. 

In August 2011 the Veteran applied to reopen a claim for service connection for hypertension, which was previously denied by the June 2006 rating action, and of which the was notified by RO letter of June 20, 2006, but to which the Notice of Disagreement (NOD) later in June 2006 did not initiate an appeal.  

Thus, the issue of whether new and material evidence has been received to reopen the claim for service connection for hypertension has been raised, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Neither loss of hearing or tinnitus were shown during the Veteran's active military service or for many years thereafter. 

2.  The hearing loss and tinnitus first medically demonstrated more than 30 years after the Veteran's separation from service are not due to any incidents of service.  



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated during service nor may a sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).   

2.  Tinnitus was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, an error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication); see also Prickett, 20 Vet. App. at 377-78.  

VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the Veteran with pre-adjudication VCAA notice by letter as to the claim for service connection for tinnitus, dated in January 2006.  He was informed that VA would obtain VA records and records of other Federal agencies, and that private medical records could be submitted or VA could be authorized to obtain such records.  He was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  As to the claim for service connection for tinnitus, the Veteran was informed of the elements required under Dingess, Id., in a March 2006 RO letter, and all of this was prior to the initial June 2006 RO adjudication of that claim.  

As to the claim for service connection for bilateral hearing loss, the Veteran was provide the appropriate VCAA notice by letter of June 2007, after the initial RO adjudication and the December 2006 statement of the case (SOC) but this was prior to the readjudication of that claim in the August 2011supplemental SOC (SSOC).  He was informed of the elements required under Dingess, Id., in a November 2010 RO letter, prior to readjudication of the claim in the August 2011 SSOC.  

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  

The Veteran declined the opportunity to testify in support of his claims.  The RO has obtained the Veteran's service treatment records (STRs).  

The Veteran has submitted private clinical records in support of his claims.  VA afforded the Veteran a VA audiological evaluation in May 2006 and also obtained a medical opinion, as requested in the November 2010 Board remand, in an effort to substantiate the claims for service connection.  38 U.S.C.A. § 5103A(d) (West 2002).  See McLendon v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006).  

In a November 2010 RO letter the RO requested that the Veteran provide as much information as possible in an effort to locate the report of any 2002 VA examination.  Specifically, he was requested to provide information as to the date and place of any such evaluation.  He was also invited to add to the record the complete report of the private September 2007 audiological evaluation (which as describe below was incomplete).  However, the Veteran never responded to these requests.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998) it was held that a remand by the Board imposes a concomitant duty to ensure compliance with the terms of the remand.  However, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   

Accordingly, the Board finds that there has been substantial compliance with the November 2010 Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As there is no indication that the Veteran was unaware of what was needed for substantiation of the claims for service connection nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The Veteran's DD 214 shows that his military occupational specialty was a light weapons infantryman.  His military decorations include the Marksman, Rifle M-14, award.  

The Veteran's October 1961 pre-induction examination found that his hearing of the whispered voices was 15/15 in each ear.  Audiometric testing of his hearing acuity was not conducted.  

Audiometric testing on examination for separation from service in September 1963 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
-5 (10)
-5 (5)
-10 (0)
Not Conducted
-5 (10)
Left Ear
-10 (5)
-10 (0)
(0)
Not Conducted
-5 (10)

Prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966 were in "ASA" units.  The figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.  

Also, in the medical history questionnaire in conjunction with separation from active service the Veteran did not complain of having or having had either a hearing loss or tinnitus.  

Private audiometric testing in May 2006 at the Southern Ocean County Hospital revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
20
15
35
60
Left Ear
5
10
20
40
60

Speech discrimination ability in the right ear at 60 decibels was 100 percent and speech reception threshold was 20 decibels.  Discrimination ability in the left ear at 55 decibels was 100 percent and speech reception threshold was 15 decibels.  The diagnoses were a moderate high frequency sensorineural hearing loss at 3,000 to 8,000 Hertz in each ear, and tinnitus in each ear at 8,000 Hertz.  

On a May 2006 prescription form Dr. O. B. reported that the Veteran had had tinnitus since his tour of duty in the Army.  A recent hearing test (apparently the May 2006 private audiometric examination) suggested nerve damage.  This was most likely due to service exposure.  

On VA examination in May 2006 the examiner noted that the STRs were negative for hearing loss and tinnitus.  The examiner also reviewed the report of the May 2006 private audiometric testing, which was provided by the Veteran.  The Veteran attributed his hearing loss to military noise exposure.  He had been an "APC" carrier gunner.  He reported exposure to constant maneuvers, gunner exercises, and firing of weapons and grenades.  Hearing protection was not provided during these activities.  He complained of bilateral tinnitus which he also attributed to military noise exposure, i.e., the same events that reportedly caused his hearing loss.  He reported that the onset of his hearing loss and tinnitus had been during his military service but that he had not reported it to medical personnel.  

The Veteran also reported positive occupational noise exposure after military service, as an Omnibus operator for 2 years, and working in refrigeration and air condition servicing for 30 years.  He reported a negative history of recreational noise exposure.  

The Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
15
15
30
40
Left Ear
5
10
15
35
50

Speech recognition scores were 100 in the right ear and 98 in the left ear.  

Given this information, coupled with presbycusis and positive occupational noise exposure, the examining VA audiologist opined that the Veteran's complaint of tinnitus was not caused by or a result of military service.  No opinion was given as to hearing loss, as it had not been requested.  

In October 2006 the VA audiologist that conducted the May 2006 VA examination opined, after re-reviewing the claim file, that the Veteran's complaint of hearing loss was not considered to be due to military service given that the STRs at military discharge examination documented hearing sensitivity to be within normal limits from 250 Hertz to 8,000 Hertz.  

The Veteran has submitted a report of a September 2007 audiology evaluation at the Newport Audiology Center.  The report of that evaluation reflects testing of his hearing acuity, in decibels, at certain frequencies, in a graphical format.  However, the copy submitted by the Veteran is incomplete in that it does not reflect that specific frequencies of testing of auditory acuity.  However, the graphical depiction of the results is essentially similar to the graphically depicted results of the private audiology evaluation in May 2006.  It was also reported that the Veteran's discrimination ability in the right ear at 55 decibels was 96 percent and in the left ear at 65 decibels it was 92 percent.  It was noted that his complaints were difficulty hearing in the presence of background noise and, also, tinnitus.  He had a history of noise exposure in the Army.  

VA outpatient treatment (VAOPT) records of May and October 2006 show that the Veteran's complaints included hearing loss and tinnitus.  

A private audiologist reported that he had seen the Veteran for an audiological evaluation in October 2010.  The Veteran had served in the Army. His chief complaints were difficulty hearing and long-standing tinnitus.  There was no significant history of noise exposure after his discharge from the Army.  

The Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
25
40
45
55
60
Left Ear
25
30
50
55
55

The Veteran's speech reception threshold was 35 decibels in the right ear and 30 decibels in the left ear.  His speech discrimination ability was 72 percent in the right ear and 76 percent in the left ear.  

The private audiologist's impression was that the Veteran had a significant high frequency permanent hearing impairment in each ear.  It was more likely than not that his hearing loss as well as his tinnitus were due to his military experiences, particularly working in the infantry.  

In March 2011 the VA audiologist that conducted the May 2006 VA examination and provided the October 2006 opinion, after re-reviewing the claims file, reported that even after reviewing the results of the private 2010 audiological evaluation there was no change in the original opinions because there was no change in the baseline evidence.  The Veteran's hearing loss was not considered to be due to military noise exposure because he was discharged from service with hearing sensitivity that was clinically normal in each ear.  Current scientific evidence asserted that permanent hearing loss related to acoustic exposure or trauma occurs immediately at the time of the "insult" and had not been found to present a delayed or progressive onset.  Hearing loss with a delayed or progressive onset was commonly symptomatic of presbycusis, genetic inheritance, medical pathology or subsequent civilian noise exposure.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain in service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Certain conditions, including an organic disease of the nervous system, such as a sensorineural hearing, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

It is contended that both the claimed bilateral hearing loss and the bilateral tinnitus are due to the same etiology, i.e., exposure to acoustic trauma (loud noises) during military service.  

Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"Conductive hearing loss is caused by problems in the external or middle ear, which often include ear infections or obstructions such as earwax.  The Merck Manual § 8 at 781-83 (18th ed.2006) (hereinafter "Merck Manual"). [] Unlike conductive hearing loss, which results from a problem in the middle or outer ear, sensorineural hearing loss results from lesions of the inner ear or auditory nerve.  Merck Manual at 781.  In addition, whereas conductive hearing loss is often caused by ear infections or obstructions, sensorineural hearing loss is often caused by acoustic trauma or repeated exposure to loud noise.  Id. at 782-83."  Boggs v. Peake, 520 F.3d 1330, 1332 - 33 (Fed. Cir. 2008).  

If the record shows evidence of inservice acoustic trauma and inservice audiometric results indicate an upward shift in tested thresholds, and if postservice audiometric testing results meet the requirements of 38 C.F.R. § 3.385, it must be determined whether there is a medically sound basis to attribute the postservice findings to inservice injury, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The requirements for service connection for hearing loss, as defined in 38 C.F.R. § 3.385, need not be shown by the results of audiometric testing during a claimant's period of active military service.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service even when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in, or if pre-existing service aggravated during, service.  The determination depends on a review of all the evidence of record including that pertinent to service.  Hensley, 5 Vet. App. at 159-60. 

Here, unlike in Hensley, Id., there is no upward shift of auditory thresholds on the basis of inservice audiometric testing.  Equally important, audiometric testing at discharge from military service did not establish that the Veteran then had a hearing loss by VA standards.  

The STRs are negative for either hearing loss or tinnitus.  It is undisputed that the earliest evidence of any kind, medical or lay, as to hearing loss and tinnitus post-dates the Veteran's discharge from active service by several decades.  

The Veteran is competent to attest to his having had acoustic trauma during service as well as having had diminished hearing acuity and tinnitus during and after service but, in the absence of audiometric testing, he is not competent to attest that the hearing loss met VA standards for hearing loss or to the medical etiology of either hearing loss or tinnitus.  Beginning in 2006 audiometric testing of the Veteran's hearing acuity showed that he met the VA criteria for bilateral hearing loss disability under 38 C.F.R. § 3.385.  Thus, the credibility of the Veteran's statements must be weighed.  

The Board does not doubt the credibility of the Veteran that he was exposed to acoustic trauma inservice.  38 U.S.C.A. § 1154(a) requires due consideration be given to all pertinent medical and lay evidence, even in cases not involving combat injury.  While the Board concedes that the Veteran was exposed to loud noise during his military service from the operation of weapons, this is not the same as being injured due to acoustic trauma and having resulting chronic disability.

That is to say, the Board declines to equate the mere presence of this Veteran near weapons being fired with injury to the ears caused by acoustic trauma.  Although the Veteran, like virtually all Army Veterans, was exposed to loud noises during military service at some point in time, this does not automatically mean there was injury caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not necessarily disagreeing that the Veteran was exposed to loud noise, the Board rejects the notion that acoustic trauma and resulting ear damage must be conceded.  

Nevertheless, the Board must assess the competency and credibility of lay statements regarding inservice or continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is simple and capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Factor relative to credibility include the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Veteran is competent to attest to his having had acoustic trauma during service as well as having had a hearing loss after service.  Moreover, the Board notes that beginning in 2004 audiometric testing of the Veteran's hearing acuity shows that he now meets the criteria for hearing loss under 38 C.F.R. § 3.385.  

The VA audiologist opined, in part, that the current bilateral hearing loss and tinnitus are unrelated to the Veteran's military service due to the passage of time without corroborating evidence of pathology.  As noted above, this is only one factor, and may not be the determinative factor, in assessing credibility.  Another factor is that, as noted by the VA audiologist, the audiometric testing at service discharge revealed the Veteran's hearing acuity was within normal limits by VA standards.  In this case, there are no audiometric tests during service for any comparison and, so, there is no evidence of an upward shift in tested thresholds.  Thus, the holding in Hensley, Id., is inapposite.  

The Veteran's belief and statement of the onset of chronic bilateral hearing loss and tinnitus beginning during service cannot be given significant probative weight when it is considered with the absence of corroborating medical or contemporaneous lay evidence of continuous symptomatology after service, the evidence of postservice exposure to noise, and the medical evidence recently cited by the VA audiologist.  Moreover, it is clear that the Veteran has related a different history relative to postservice exposure to noise to a private clinical source.  This stands in contrast to the history he initially related to the VA audiologist.  This lack of consistency in the history related by the Veteran detracts from the probative value of the history of no postservice noise exposure related to a private clinical source.  

Also, to the extent that the Veteran asserts continuity, here, the evidence of continuity fails not because of the lack of medical documentation but because the assertion of continuity are not credible since his hearing acuity when tested on separation examination, which was after the inservice acoustic trauma, was within normal limits.

Overall, the absence of documented complaints or treatment for decades following military discharge is more probative than the Veteran's current recollection as to symptoms experienced in the distant past.  Therefore, continuity has not here been established, either through the competent medical evidence or through his statements. 

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or testified that he was given a diagnosis during service of tinnitus or of any hearing loss, or a diagnosis within one year of service discharge in 1963 of a sensorineural hearing loss (the 2nd circumstance under Jandreau).  

Accordingly, little probative value can be given to the histories related by the Veteran, even assuming his inservice exposure to acoustic trauma, of his continuously having had bilateral hearing loss and bilateral tinnitus which are of service origin.  

As to the circumstance of the Veteran's description of symptoms supported by a later diagnosis of inservice incurrence of hearing loss, or manifestation of a sensorineural hearing loss within the first postservice year, by a medical professional (the 3rd circumstance under Jandreau), there are conflicting medical opinions.  

Matters for analysis of medical opinions include, but not limited exclusively to, (1) why cited studies are or are not persuasive, (2) additional risk factors other than those alleged as causative, and (3) whether the claimed condition has manifested itself in an unusual manner, and an opinion's probative value is diminished when it is (4) ambivalent, (5) based on an inaccurate or assumed factual premise shown to be incorrect, (6) based on an examination of limited scope, or (7) the basis for the opinion is not stated.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Other factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

A medical opinion predicated upon an uncorroborated clinical history related by a veteran can only be as good as the history relied upon. The Board does not have to accept as probative a medical assessment which appears to be based solely on a veteran's reported medical history.  See Swann v. Brown, 5 Vet. App. 229 (1993); See also Wilson v. Derwinski, 2 Vet. App. 614 (1992) and Wood v. Derwinski, 1 Vet. App. 190 (1991).

Reliance on a veteran's statements renders a medical report less probative only if that history is rejected.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by a veteran)); see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical opinion based on facts provided by a veteran previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept an uncorroborated account of a veteran's medical history but must assess the credibility and weight of the evidence provided by that veteran). 

Here, private medical opinion in May 2006 merely noted the presence of tinnitus and, also, a hearing loss of neurological origin, and stated that both were "most likely due to service exposure."  The September 2007 private opinion also states that the Veteran had tinnitus and hearing loss but, while noting a history of inservice noise exposure, the opinion did not specify either the time of onset or the etiology of either the tinnitus or hearing loss.  On the other hand, the private opinion in October 2010 stated that it was "more likely than not" that both current tinnitus and hearing loss were due to military experiences.  However, the 2010 private opinion also stated that the Veteran had no significant history of noise exposure after service.  

Contrasting these opinions with the VA medical opinions on file, the Board finds that VA medical opinions to be more persuasive.  This is because, first, the VA audiologist specifically noted that the Veteran did, in fact, have a history of postservice noise exposure.  This was a significant fact which was essential in the audiologist's reaching his opinion.  However, it is a fact which was either not noted or rejected by the private clinical sources in reaching their opinions.  However, as the VA audiologist specifically listed the postservice sources of noise exposure, the Board gives greater probative value to this finding by the VA audiologist.  Secondly, none of the private clinical sources reviewed the entire record now before the Board but, even more important, none of the private clinical sources noted, in reaching an opinion, that audiometric testing at service discharge revealed no hearing loss.  Thirdly, none of the private clinical sources notes, as did the VA audiologist, that current scientific evidence establishes that acoustic trauma or exposure results in the immediate onset of hearing loss, whereas a delayed or progressive onset was more consistent with other causes or etiologies, including subsequent civilian noise exposure and, also, presbycusis.  Presbycusis is a "lessening of hearing acuteness resulting from degenerative changes in the ear that occur especially in old age [] and diabetes."  Godfrey v. Brown, 8 Vet. App. 113, 120 - 21 (1995).  

Consequently, little probative value can be given to the histories related by the Veteran, even assuming his inservice exposure to acoustic trauma, of his continuously having had a hearing loss and tinnitus which are of service origin.  

In sum, the favorable private medical opinions relied upon a medical history, clearly related by the Veteran, of inservice acoustic trauma without noting the presence of postservice acoustic trauma and which also noted a history of inservice acoustic trauma while denying the existence of postservice acoustic trauma.  And here, the Board finds that the Veteran did have postservice acoustic trauma, which was acknowledged and accounted for by the VA audiologist.  Likewise, none of the private medical opinions accounted, or even addressed, the fact that audiometric testing at service discharge was normal or cited any medical treatise or source to contradict the scientific evidence cited by the VA audiologist concerning immediate causation of pathology from acoustic trauma, as opposed presbycusis or postservice civilian noise exposure, and other possible causes of a delayed or progressive onset of pathology.  

Weighing the contrasting medical opinions, the Board is persuaded that the opinion of the VA audiologist is more persuasive.  Thus, the Board concludes that the Veteran's current hearing loss and tinnitus are in keeping with the opinion of the VA audiologist and are unrelated to military service.   

The Board has also considered whether service connection for hearing loss in the right ear is warranted on a presumptive basis.  Under 38 C.F.R. § 3.309(a), organic disease of the nervous system, to include sensorineural hearing loss, is regarded as a chronic disease.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  Such is not the case here.  As the evidence of record fails to establish any clinical manifestations of hearing loss manifest to a degree of 10 percent or more within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

Accordingly, service connection for bilateral hearing loss and bilateral tinnitus is not warranted.  This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Service connection for bilateral hearing loss and for bilateral tinnitus is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


